Third District Court of Appeal
                               State of Florida

                        Opinion filed March 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2016
                        Lower Tribunal No. 17-4522
                           ________________


                         Jorge R. Hernandez,
                                  Appellant,

                                     vs.

                         Imperia I. Gude, et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Celeste
Hardee Muir, Judge.

      Corona Law Firm, P.A., and Ricardo R. Corona, and Yung Truong,
for appellant.

     Ivette Valdes, in proper person


Before FERNANDEZ, LINDSEY, and GORDO, JJ.

     PER CURIAM.

     Affirmed.